DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites in part, “wherein the configuration is received, while in leaving the connected state”, however this is not discussed in the specification as filed. For example, fig.11 step 1105 discloses receiving a connection release message. The device in element 1106 enters 
Claim 7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As discussed above, there is no teaching in the specification for receiving in the RRC-Release a configured grant (see e.g. steps 1105 – 1107 and applicants par.[0384 – 0387]). As can be seen in the figure.11 the UE is released and enters the IDLE state, and then the UE receives the configured grant. Thus, the disclosure teaches away from the claimed feature by disclosing that the UE receives the configured grant after the UE has left the connected state. At best the UE receives a message for pre-allocated resources, which is not the grant. Claim 9 recites features similar to claim 9 and is rejected for the same reasons as given above. Thus claim 7 and 9 stand as rejected, while claim 10 is rejected for its dependency on claim 9. Furthermore, claim 10 recites, the message can be PDCCH, MAC-CE, Paging, and/or RRC release, the disclosure does not teach releasing or rather transitioning a UE to the Idle state using PDCCH, MAC-CE, or paging, in contrast these messages can be used while the UE is in idle or inactive state to indicate resources, or indicate a need for transmission. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al. (US 2019/0320467 A1).
Regarding claim 1, Freda discloses:
a method performed by a wireless device in a wireless communication system, the method comprising:
leaving a connected state with a network (par.[0176] discloses the inactive state. Par.[0177] recites, in part, “In an example, a WTRU may move from a connected state to an inactive state”);
determining whether to perform transmission on a random access (RA) or a configured grant based on data available for transmission, wherein the configured grant is received from the network (fig.8 and par.[0402] which recites, in part, “A WTRU may 
performing the transmission of the data based on the determination (fig.8 par.[0402] which recites, in part, “At 802, the WTRU may determine whether to select a first random access channel (RACH) procedure or a second RACH procedure for the random access. The first RACH procedure may be a legacy RACH procedure. The second RACH procedure may be an enhanced RACH (eRACH) procedure. At 802, the WTRU may determine whether to select the first RACH procedure or the second RACH procedure based on a type of uplink data to be transmitted and/or the purpose of the random access request.”). 

Regarding claim 2, Freda discloses:
wherein the determination is based on amount of the data available for transmission (fig.8 and par.[0402] which recites, in part, “A WTRU may initiate a random access request. The WTRU may initiate the random access request to perform a scheduling request and/or transmit an amount of data that is below a predetermined threshold.”. That is, during EDT/SDT the UE will determine an amount of resource that can be sent using EDT/SDT. If the amount of resource is greater than the amount that can be sent while in the inactive state, the UE will require a resource in MSG-4 (e.g. the configured grant) and will request an actual connection in MSG-3 instead of sending small data greater than the threshold). 

Regarding claim 3, Freda discloses:
wherein the determination is based on a logical channel of the data available for transmission (par.[0151] discloses that the UE determines that it has data available for transmission which corresponds to the establishment of a new logical channel with the arrival of data at the WTRU, par.[0173] describes the eRACH which is the EDT/SDT may be performed based on the amount of data available on the newly established logical channel).

Regarding claim 4, Freda discloses:
wherein the determination is based on mapping between the configured grant and a logical channel of the data available for transmission (par.[0173] which recites, in part, “WTRU may make a determination for (e.g. only) a specific logical channel or a specific type of message (e.g. RRC control message).”).

Regarding claim 5, Freda discloses:
wherein the transmission of the data is performed on the RA based on that the logical channel of the data available is not mapped to the configured grant (par.[0175 – 0177] which recites, in part, “A WTRU may (e.g. further) be configured with a set of logical channels or equivalent that a WTRU may select to transmit data, e.g., using the eRACH procedure.”).

Regarding claim 6, Freda discloses:

Regarding claim 7, Freda discloses:
wherein the configuration is received, while in leaving the connected state (par.[0172] which recites, in part, “A WTRU may determine to perform an eRACH procedure, for example, based on a network configuration, which may be provided in system information. A determination may be made whether a 2-step or 4-step procedure should be used. Network configuration information may be provided in broadcast system information (e.g. SIB) and may indicate which RACH procedure to be used. Such information may also indicate or be used to determine additional behavior of a WTRU during the RACH procedure.” The office notes that eRACH is performed in inactive state, thus prior to performing eRACH, thus the UE receives the configuration while its not in the connected state”). 

Regarding claim 8, Freda discloses:
wherein the configuration includes an identity of the wireless device for uplink transmission with the configured grant or downlink reception (par.[0004 – 0005] which recites, in part, “The set of available resources may be indicated via one or more of 

Regarding claim 9, Freda discloses:
wherein the method further comprises, receiving a system information and/or a message, from the network, while in leaving the connected state, wherein the determination is based on the system information and/or the message (par.[0172] which recites, in part, “A WTRU may determine to perform an eRACH procedure, for example, based on a network configuration, which may be provided in system information. A determination may be made whether a 2-step or 4-step procedure should be used. Network configuration information may be provided in broadcast system information (e.g. SIB) and may indicate which RACH procedure to be used. Such information may also indicate or be used to determine additional behavior of a WTRU during the RACH procedure.” The office notes that eRACH is performed in inactive state, thus prior to performing eRACH, thus the UE receives the configuration while its not in the connected state.”).

Regarding claim 10, Freda disclsoes:
wherein the message is a Downlink Control Information, MAC Control Element, Paging message, and/or RRC Release message (par.[0005] discloses that the configured grant can be signaling in PDCCH or system information, etc.). 


Regarding claim 15, Freda discloses:
A wireless device in a wireless communication system, the wireless device comprising: 
a memory; 
a transceiver; and 
a processor, operably coupled to the memory and the transceiver, and configured to:
leaving a connected state with a network (par.[0176] discloses the inactive state. Par.[0177] recites, in part, “In an example, a WTRU may move from a connected state to an inactive state”);
determining whether to perform transmission on a random access (RA) or a configured grant based on data available for transmission, wherein the configured grant is received from the network (fig.8 and par.[0402] which recites, in part, “A WTRU may initiate a random access request. The WTRU may initiate the random access request to perform a scheduling request and/or transmit an amount of data that is below a predetermined threshold.”) and;
performing the transmission of the data based on the determination (fig.8 par.[0402] which recites, in part, “At 802, the WTRU may determine whether to select a first random access channel (RACH) procedure or a second RACH procedure for the random access. The first RACH procedure may be a legacy RACH procedure. The second RACH procedure may be an enhanced RACH (eRACH) procedure. At 802, the WTRU may determine whether to select the first RACH procedure or the second RACH .

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazloum et al. (US 2020/0367290 A1).
Regarding claim 1, Mazlolum discloses:
a method performed by a wireless device in a wireless communication system, the method comprising:
leaving a connected state with a network (par.[0002] discloses a UE in an idle state or disconnected state);
determining whether to perform transmission on a random access (RA) or a configured grant based on data available for transmission, wherein the configured grant is received from the network (par.[0109 – 0110] which recites, in part, “his would be an implicit acknowledgement. For example, the RA response 6002 from the BS 101 may explicitly indicate if the request is granted or if the BS 101 requires the UE 102 to make a full connection set up, e.g., due to the large payload—thereby effectively delaying transmission of the UL payload data until the data connection 160 has been set up”) and;
performing the transmission of the data based on the determination (fig.5 par.[0111] which recites, in part, “Thus, at 6513 the UE 102 transmits an RA message 3 6003 including the RRC connection request 6003 and the UL payload data 6005, for example multiplexed on the same TTI.”).

Regarding claim 15, Mazloum discloses:
A wireless device in a wireless communication system, the wireless device comprising: 
a memory; 
a transceiver; and 
a processor, operably coupled to the memory and the transceiver, and configured to:
leaving a connected state with a network (par.[0002] discloses a UE in an idle state or disconnected state);
determining whether to perform transmission on a random access (RA) or a configured grant based on data available for transmission, wherein the configured grant is received from the network (par.[0109 – 0110] which recites, in part, “his would be an implicit acknowledgement. For example, the RA response 6002 from the BS 101 may explicitly indicate if the request is granted or if the BS 101 requires the UE 102 to make a full connection set up, e.g., due to the large payload—thereby effectively delaying transmission of the UL payload data until the data connection 160 has been set up”) and;
performing the transmission of the data based on the determination (fig.5 par.[0111] which recites, in part, “Thus, at 6513 the UE 102 transmits an RA message 3 6003 including the RRC connection request 6003 and the UL payload data 6005, for example multiplexed on the same TTI.”).

Claim(s) 1, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0107396 A1) with priority to application 62/737,937.
Regarding claim 1, Wang discloses:
a method performed by a wireless device in a wireless communication system, the method comprising:
leaving a connected state with a network (par.[0024] discloses a UE receiving an RRC connection Release from the BS, which includes the preconfigured resource configuration message);
determining whether to perform transmission on a random access (RA) or a configured grant based on data available for transmission, wherein the configured grant is received from the network (par.[0024 – 0025] which recite, in part, “Therefore, after switching to the RRC idle mode, the UE 1 further determines whether the current TA value is still valid when there exists an uplink message to be transmitted, and the UE 1 will transmit the uplink message on the preconfigured uplink resource directly when determining that the current TA value is still valid so that the UE 1 does not need to perform the RA procedure again to switch back to the RRC connection mode for transmitting the uplink message”) and;
performing the transmission of the data based on the determination (par.[0024 – 0025] describe the UE determining if the TA value is still valid, if so the preconfigured resource is used, if not, the UE will enter into RRC connected via a PRACH).
Regarding claim 12, Wang discloses:


Regarding claim 15, Wang discloses:
A wireless device in a wireless communication system, the wireless device comprising: 
a memory; 
a transceiver; and 
a processor, operably coupled to the memory and the transceiver, and configured to:
leaving a connected state with a network (par.[0002] discloses a UE in an idle state or disconnected state);
leaving a connected state with a network (par.[0024] discloses a UE receiving an RRC connection Release from the BS, which includes the preconfigured resource configuration message);
determining whether to perform transmission on a random access (RA) or a configured grant based on data available for transmission, wherein the configured grant is received from the network (par.[0024 – 0025] which recite, in part, “Therefore, after switching to the RRC idle mode, the UE 1 further determines whether the current TA value is still valid when there exists an uplink message to be transmitted, and the UE 1 will transmit the uplink message on the preconfigured uplink resource directly when determining that the current TA value is still valid so that the UE 1 does not need to 
performing the transmission of the data based on the determination (par.[0024 – 0025] describe the UE determining if the TA value is still valid, if so the preconfigured resource is used, if not, the UE will enter into RRC connected via a PRACH).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 15 in view of Mi et al. (EP 3 849 271 A1).
Regarding claim 11, Mazloum discloses performing a traditional RACH procedure or performing EDT based on a size of the data that needs to be transmitted, but does not disclose:
deactivating the configured grant based on that it is determined to perform the transmission on the RA.
In an analogous art, Mi discloses:
deactivating the configured grant based on that it is determined to perform the transmission on the RA (par.[0010] which recites, in part, “indicate the terminal device to initiate the random access or the EDT based on the preamble and retransmit the uplink data, or indicate that the uplink data fails to be demodulated, and indicate to deactivate the preconfigured resource”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Mazloum for performing a transmission on preconfigured resources or performing a RACH EDT, with the method for deactivating the preconfigured resource when RACH is used as discussed in Mi. The motivation/suggestion would have been to release the resources that have been configured by a UE when the UE is no longer capable of using said resource as the resource is finite, and can be used for other devices. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 15 in view of Quan et al. (US 2013/0343319 A1).
Regarding claim 13, Wang discloses the method of claim 1, but does not disclose:
wherein the method further comprises, while in leaving the connected state: selecting a cell on the network; and camping on the cell.
However camping on the cell is apparent as the UE has data to send and must determine if it can use the preconfigured resources or/not without necessarily performing an EDT or a traditional RACH. For example, the disclosure of Quan which is an analogous art to Wang discloses:	wherein the method further comprises, while in leaving the connected state: selecting a cell on the network; and camping on the cell (par.[0049] which recites, in part, “The UE changes from the connected mode to an idle mode when the service is completed and a cell selection process when leaving the connected mode is performed, that is, cell reselection is performed on carriers given by redirection information in a Radio Resource Control (RRC) connection release message, and an appropriate cell is selected to camp”.).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Wang for determining whether or not to use a preconfigured resource, with the method for cell selection and camping on a cell as discussed in Quan. The motivation/suggestion would have been to prevent the loss of data that is stored in a UE buffer (Quan: par.[0021]).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 15 in view of Deenoo et al. (US 2019/0174554 A1).
Regarding claim 14, the disclosure of Wang teaches claims 1 and 15, but does not explicitly disclose:
wherein the wireless device is an autonomous driving apparatus in communication with at least one of a mobile terminal, a network, and/or autonomous vehicles other than the wireless device.
In an analogous art, Deenoo discloses:
wherein the wireless device is an autonomous driving apparatus in communication with at least one of a mobile terminal, a network, and/or autonomous vehicles other than the wireless device (par.[0157 and 0158] disclose V2V and V2X communications). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the transmission as discussed in Wang, with the method systems which were well-known at the time of the filing of the instant application as discussed in Deenoo. The motivations/suggestion would have been because at the time of the invention, the V2V and V2X are configured to use preconfigured resources (e.g. resource pools) and EDT/RACH.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Tseng (KR 20100036953 A) “Method and Apparatus for Improving Interaction Between Scheduling Request Procedure and Random Access Procedure” Discloses deactivating preconfigured resources when using random access. 
Park (US 2012/0208527 A1) “System and Method for Releasing RRC Connection in Wireless Communication Network”
Vjapeyam et al. (US 2016/0014815 A1) “Methods and Apparatus For Connectionless Access”
Deenoo et al. (WO 2018/031603 A1) “Light Connectivity and Autonomous Mobility”
Cao et al. (US 2018/0295651 A1) “Flexible Grant-Free Resource Configuration Signaling”
Johansson et al. (US 2019/0104564 A1) “Conditional RRC Confirm Messaging in Wireless Communications”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411